NO. 07-01-0386-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  OCTOBER 22, 2001

                         ______________________________


                                IN RE: ERIC WILLARD

                       _________________________________



Before BOYD, C.J., and QUINN and JOHNSON, JJ.


      On October 17, 2001, the relator filed a Notice of Supplementation of the Record

and Withdrawal of Petition for Writ of Mandamus indicating that the relator withdraws his

Petition for Mandamus Relief.


      Without passing on the merits of the case, the relator’s request for withdrawal of the

Petition for Writ of Mandamus is granted and the Petition is hereby dismissed. Tex. R.

App. P. 42.1(a)(1). All costs herein having been paid, no order pertaining to the costs is
made. Having dismissed the Petition at the relator’s request, no motion for rehearing will

be entertained and our mandate will issue forthwith.




                                                Phil Johnson
                                                  Justice



Do not publish.




                                            2